Title: To James Madison from Perez Morton, 30 December 1805 (Abstract)
From: Morton, Perez
To: Madison, James


          
§ From Perez Morton.
30 December 1805, Boston. “I have taken the Liberty to introduce to your acquaintance & Civility, my friend Jas. Temple Bowdoin Esqr: the Nephew & adopted heir of our Ambassador to Spain. The high respectability of his Connections are well known to you, & you will find him on acquaintance not less deserving in his personal Qualifications; he sustains the highest Character as a Man of honor & Principle, is interesting in conversation, & completely the Gentleman in his manners & deportment. Mrs. Morton desires her best regards may be presented to Mrs. Madison.”
        